Sanders, J.
(dissenting) — The Court of Appeals for the *692Ninth Circuit certified the following question of Washington law to this court:
By using a racial tiebreaker to determine high school assignments, does Seattle School District Number 1 “discriminate against, or grant preferential treatment to, any individual or group on the basis of race, . . . color, ethnicity, or national origin in the operation of. . . public education” in violation of Initiative 200 (1-200), codified at Washington Revised Code § 49-.60.400?
Order at 5-6 (U.S. Court of Appeals, D.C. No. CV-00-01205BJR (9th Cir. June 17, 2002)). I posit a plain language analysis of the statute requires an affirmative answer.11
We interpret initiatives based on the same rules of construction we apply to statutes passed by the legislature. State v. Thorne, 129 Wn.2d 736, 762, 921 P.2d 514 (1996).
*693“[W]here the language of the enactment is plain, unambiguous, and well understood according to its natural and ordinary sense and meaning, the enactment is not subject to judicial interpretation.” Id. at 762-63 (emphasis added). We read initiatives not as attorneys would, but “ ‘as the average informed lay voter would read [them].’” State v. Brown, 139 Wn.2d 20, 28, 983 P.2d 608 (1999) (quoting W. Petroleum Imps., Inc. v. Friedt, 127 Wn.2d 420, 424, 899 P.2d 792 (1995)).
RCW 49.60.400(1) provides in relevant part:
The State shall not discriminate against, or grant preferential treatment to, any individual or group on the basis of race ... in the operation of... public education ....
(Emphasis added.) To discriminate against means to treat one person or class less favorably than another without regard to individual merit. Majority at 686. To grant preferential treatment is to provide an advantage to some person or group not available to others. Majority at 685. Clearly, providing certain students a place at an oversubscribed school, while turning others away on racial grounds is an example of both preferential treatment and invidious discrimination. Because race is the sole factor to determine which students will prevail, the racial tie breaker necessarily runs afoul of the statute. Yet the majority ignores the obvious through a tortured reading of the statute and an unwarranted reliance on extrinsic evidence.12
Similarly the majority creates ambiguity where there is mere redundancy and conveniently concludes subsection (3) permits some race-cognizant governmental actions. Majority at 684-85. Subsection (3) provides the statute “does not affect any law or governmental action that does not discriminate against, or grant preferential treatment to, any *694individual or group on the basis of race, sex, color, ethnicity, or national origin.” RCW 49.60.400(3). That section is merely the inverse of subsection (1), which provides: “The state shall not discriminate against, or grant preferential treatment to, any individual or group on the basis of race, sex, color, ethnicity, or national origin in the operation of public employment, public education, or public contracting.” RCW 49.60.400(1). The majority justifies its departure from reason by claiming that to recognize a redundant provision would be to “read the initiative as if words did not exist.” Majority at 685. But that is precisely what is required of equivalent propositions.13 See, e.g., In re Disciplinary Proceeding Against Kuvara, 149 Wn.2d 237, 66 P.3d 1057 (2003) (discarding redundant factors of a multifactor test).
Apparently under the impression the statute’s exclusive purpose is to eradicate reverse discrimination against whites,14 see majority at 678, both the majority and the concurrence conclude the racial tie breaker does not violate the statute because it applies equally to whites and nonwhites.15 Majority at 686; concurrence at 691. But “[e]qual*695izing injustice does not cure it.” Seeley v. State, 132 Wn.2d 776, 815, 940 P.2d 604 (1997) (Sanders, J., dissenting). RCW 49.60.400 prohibits preferential treatment on the basis of any race. The fact the procedure may provide preferential treatment to one race in one instance and to another in a subsequent instance does not render it racially neutral, but rather unlawful in both instances.
Our majority also claims the statute is ambiguous because the term “discriminate” has two meanings, to distinguish between and to show prejudice against. Majority at 686. Very true. But the statute plainly states it is unlawful to discriminate against individuals or groups on the basis of race. Thus, the alternative definition of “distinguishing between” does not come into play. Only if the language of the statute is ambiguous may the court infer the collective intent of the people from the general purposes and structure of the statute or, failing that, from statements contained in the official Voters Pamphlet. In re Pers. Restraint of Williams, 121 Wn.2d 655, 664, 853 P.2d 444 (1993); Thorne, 129 Wn.2d at 763. Because RCW 49.60.400 is facially clear and unambiguous, we have no license to construe it further. Hence, the majority’s artful interpretation—conjured from statements in the Voters Pamphlet— has no basis in law.
I therefore respectfully dissent.
Reconsideration denied September 2, 2003.

 Although we are faced with a legal issue, making facts beside the point, I must express my fundamental disagreement with the majority’s assertion that the Seattle School District is in any way “segregated.” Webster’s Third New International Dictionary (1993) defines “segregated” as “set apart or separated from others of the same kind or group” and “restricted to members of one group or esp. one race by a policy of segregation.” Id. at 2057. There are no schools in the Seattle School District that conform to that definition. The following chart provides the racial constitution of Seattle public high school students in 2001. See Br. of Appellant, app. A.
School Native white black Asian Latino American
Ballard* 62.5% 8.9% 14.7% 9.6% 4.3%
Chief Sealth 31% 18% 27% 21% 3%
Cleveland 10% 35% 43% 10% 2%
Franklin* 19.8% 34.6% 39.3% 5.5% 0.8%
Garfield* 47.2% 34.7% 12.5% 4.4% 1.1%
Ingraham 30% 19% 38% 9% 4%
Nathan Hale* 60.8% 12.1% 17.4% 6.4% 3.3%
Rainer Beach 8% 52% 30% 8% 2%
Roosevelt* 54.8% 6.7% 26.8% 8.7% 3%
West Seattle 47% 15% 26% 10% 2%
As this chart indicates, Seattle is hardly a segregated school district.


 Oversubscribed Seattle high schools indicating diversity of student body without use of racial tie breaker.


 Even if it were appropriate to take into account the Voters Pamphlet as extrinsic evidence of the voters’ intent, it is clear from the statement in support of the initiative the voters intended “our laws [to] be colorblind,” and to prohibit the use of “racial quotas, preferences and set-asides.” Excerpts of the R. at 176. The Seattle School District’s racial tie breaker is precisely the type of governmental action the voters sought to prohibit.


 It is one thing to quibble over the classification of a specific term within a general category. See, e.g., Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie of Fraternal Order of Eagles, 148 Wn.2d 224, 273, 59 P.3d 655 (2002) (Alexander, C.J., dissenting) (“If‘fratemal organizations’means the same as ‘club,’ then the phrase ‘including fraternal organizations’ would be redundant. Therefore, to avoid redundancy we must begin with the assumption the two terms are not the same.”), cert. denied, 538 U.S. 1057, 123 S. Ct. 2221, 155 L. Ed. 2d 1107 (2003). It is quite another matter to define identical clauses differently because their redundancy offends the senses.


 The majority’s selective examination of the Voters Pamphlet omits reference to the Rebuttal of Statement Against 1-200, which states: “the government should not use race or gender to treat applicants for employment or education differently. Why? Because all Americans deserve protection from race or sex discrimination. That’s the principle at stake in this election.” State of Washington Voters Pamphlet, General Election 14 (Nov. 3,1998). Clearly “all Americans” includes Americans of all races.


 The majority upholds the Seattle School District’s racial tie breaker as legitimate means of achieving “diversity” in our public schools (majority at 689-90), yet it conceives of racial diversity in simplistic terms as a dichotomy between white and nonwhite, as if to say all nonwhites are interchangeable (majority at 680-81, 685-86). As a theory of racial politics, this view is patently offensive and as a policy to promote racially diverse schools, wholly inadequate.